DETAILED ACTION

Specification
The use of the term Ruger (e.g., in the title of the invention), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 14-16 are objected to because of the following informalities: Claim 14, line 3, the language reading “comprises a fastener coupling the lever arm to the cylinder release button” appears to be a typographical error or minor grammatical error intended to read “using a fastener to couple the lever arm to the cylinder release button.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the rigid coupling" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “when the lever arm is rigidly coupled to the cylinder release button,” but does not set forth “a rigid coupling.” For purposes of examination, the examiner will consider claim 5 as requiring a rigid coupling in the form of a fastener. Correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission of prior art (“AAPA”) in view of Odin Works XMR 2 Extended Magazine Release (see attached Notice of References Cited, Reference U; “Odin”).
In reference to claim 1, AAPA discloses an accessory for a pivoting cylinder release rod of a revolver firearm, 5wherein the cylinder release rod includes a cylinder release button having a concave top surface finger face, wherein the cylinder release rod releases a cylinder of the revolver from a frame of the revolver when the finger face of the cylinder release button is pressed, comprising: the cylinder release button having a concave finger face (Applicant’s figure 1, element 8 is the finger face of the button). Thus, AAPA discloses the claimed invention, except for a lever arm having a length longer than a length of the cylinder release 10button, a top surface, and a bottom surface, wherein the bottom surface includes a convex surface matching the cylinder release button concave finger face, such that when the lever arm is rigidly coupled to the cylinder release button of the revolver the concave finger face is proximate to and aligns with the matching convex surface of the lever arm and a portion of the lever arm overhangs the cylinder release button in a 15rearward direction, whereby, when the lever arm is rigidly coupled to the cylinder release button, pressing the overhanging portion of the lever arm releases the cylinder from the frame.
Odin teaches that it is known to form the release button for a firearm magazine release such that a finger face of said button is provided with an overlying structure 
Thus, it would have been obvious to a person of ordinary skill in the art to form the accessory of AAPA with an overlying structure having a length longer than a length of the cylinder release 10button, a top surface, and a bottom surface, wherein the bottom surface includes a geometry matching the concave finger face of the cylinder release button (a convex bottom surface that matches the concave finger face), such that the overlying structure is rigidly coupled to the cylinder release button and the concave finger face is proximate to and aligns with the matching convex bottom surface of the overlying structure, and a portion of the overlying structure overhangs the cylinder release button in a 15rearward direction, in order to provide greater surface area relative to said release face, and thus, enhanced manipulation ability for a user, and to reduce a 
In reference to claim 2, AAPA in view of Odin clearly makes obvious the claimed invention (see Odin, video, 3:29-4:42, the overhanging portion is at least half the length of the button).
In reference to claim 3, AAPA in view of Odin (the modified AAPA) makes obvious the claimed invention, except fails to explicitly teach or disclose that the overhanging portion ranges from 1/3 to 2/3 the length of the button. However, it would have been obvious to a person of ordinary skill in the art to form the lever arm of the modified AAPA with the overhanging portion ranging from 1/3 to 2/3 the length of the button, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges.
In reference to claim 4, AAPA in view of Odin clearly makes obvious the claimed invention (see Odin, video, 3:29-4:42, the overhanging portion is ridged).
In reference to claims 5 and 6, AAPA in view of Odin clearly makes obvious the claimed invention (see Odin, video, 3:29-4:42: fasteners and through-holes clearly shown).
In reference to claim 7, AAPA in view of Odin makes obvious the claimed invention, except for adhesive as claimed. However, the examiner takes Official Notice that it is well known that adhesive may be used for coupling purposes between firerarm button components, such as the lever arm and finger face, in order to provide a stronger bond between said components. Thus, it would have been obvious to a person of 
In reference to claim 8, AAPA in view of Odin (the modified AAPA) makes obvious the claimed invention, except fails to explicitly teach or disclose that a thickness of the lever arm is within a range of 1/16 inch to 3/16 inch. However, it would have been obvious to a person of ordinary skill in the art to form the lever arm of the modified AAPA with a thickness of the lever arm within a range of 1/16 inch to 3/16 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges.
In reference to claim 9, AAPA in view of Odin make obvious the claimed invention (Odin, video at 3:59 shows that the lever arm includes a concave portion on its top surface).
In reference to claims 10-15, AAPA in view of Odin makes obvious the claimed invention, as set forth above in the references to claim 1-6.
In reference to claim 16, AAPA in view of Odin makes obvious the claimed invention, as set forth above, except for the step of drilling a hole into the cylinder release button. However, Odin clearly teaches that threaded holes are formed in the release button prior to the coupling step, in order to provide threaded holes for the threaded fasteners (video at 3:29-4:08). Further it is within the knowledge base of those having ordinary skill in the art that threaded holes can be formed via drilling. Thus, it would have been obvious to a person of ordinary skill in the art to drill holes in the cylinder release button of AAPA prior to rigidly coupling the lever arm to the finger face, 
In reference to claim 17, AAPA in view of Odin makes obvious the claimed invention, as set forth above in the reference to claim 7.
In reference to claims 18 and 19, AAPA in view of Odin makes obvious the claimed invention, as set forth above in the reference to claims 8 and 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10845145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific than the application claims, and thus, the invention of the patent claims is essentially a species of the invention of the application claims; the generic invention is “anticipated” by the more specific invention. Any features set forth in the application claims that are not found in the patent claims are rendered obvious by the prior art, as evidenced by the above-rejection. It would have been obvious to a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641